PER CURIAM.
Appellant, who was the defendant below, seeks review of a final judgment entered upon a jury verdict, in an action for false imprisonment.
By their verdict, the jury awarded $3,500.00 as compensatory damages and $5,000.00 as punitive damages. Appellant, not having argued the sufficiency of the evidence in its brief to support the compensatory award, has abandoned any assignments of error that may have gone to this point. F.A.R. 3.7(i), 31 F.S.A.; 2 Fla.Jur., Appeals, § 127. Therefore, the final judgment in this respect is affirmed.
The verdict as to punitive damages and the final judgment thereon must be reversed, as the record on appeal fails to disclose the ingredients of malice, moral turpitude, or wanton and outrageous disregard of the plaintiffs’ rights. See: 9 Fla. Jur., Damages, § 119. In the instant case, the detention took place after the appellant’s store was closed and without oppression or embarrassment to the appellees in public. The record reveals that no greater force was employed in the detention than would have been necessary had the appel-lees been guilty of the alleged theft, and such detention in and of itself will not support an award for punitive damages. Winn & Lovett Grocery Co. v. Archer, 126 Fla. 308, 171 So. 214.
*755Therefore, this cause is remanded to the trial court with directions to eliminate from the final judgment the award for punitive damages, as no instructions on punitive damages should have been given to the jury, and the appellant's objections to any such charges should have been sustained.
Affirmed in part, reversed in part and remanded.